DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14, 16-19, 27, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Khinkis (US 5220888 A) in view of Reed (US 4148599 A), and NPL, “Return Condensate to the Boiler”, and as evidenced by Blevins (US 20110168605 A1).
Regarding Claim 1, Khinkis teaches a method for reducing NOx emission from a process furnace comprising a firebox containing a burner (11, Fig.1) and a tube (12, Fig. 1; see also Column 5, lines 17-24) (note: the preamble does not further limit the claim since none of the claim limitations require any of the limitations from the preamble), the method comprising 
subjecting an oxidant gas (air) to humidification (e.g., water), thereby obtaining a humidified gas (diluent comprising an air-water mixture; col. 3, lines 51-55)


Khinkis fails to disclose:
 superheating the humidified gas with an external waste heat stream and thereafter feeding the superheated, humidified gas to the burner,
wherein the external waste heat stream has a temperature in the range of 40-100 °C.  

Reed teaches the technique of superheating (52, Fig. 1) a humidified gas [diluent gas 43 such as steam (see col. 2, line 58)] with an external waste heat stream (54, Fig. 1) (col. 5, lines 37 -40) (note: the term “waste heat stream” and “external waste heat stream” is defined in para. 34 of Applicant’s pgpub) (note: no firebox is disclosed, which suggests that the steam is an external waste heat stream that does not come directly from a firebox; however, see para. 117 of Blevins as evidentiary support that steam can come from a source that is not directly from a firebox) and thereafter feeding the superheated, humidified gas to the burner (24).  Reed teaches that the heater is used to vaporize the liquid droplets (col. 5, lines 41-42).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Khinkis to include the step of: superheating the humidified gas with an external waste heat stream and thereafter feeding the superheated, humidified gas to the burner. The motivation to combine is so that the water in the humidified gas, and the liquid fuel if used in the burner of Khinkis, can be vaporized into smaller droplets before entering the burner.  The result is more intimate mixing of the air, water, and fuel.  Better mixing results in more complete combustion and more uniform flame temperatures (see also Khinkis in col. 3, lines 42-50 discussing the benefits of better fuel-air mixing).  
Neither Khinkis nor Reed discloses the claimed temperature range of 40 – 100 deg. C.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the non-patent document, “Return Condensate to the Boiler”, discloses a steam condensate temperature in the claimed range (i.e., 130 deg. F – 225 deg. F).  Moreover, the temperature of the external waste heat stream (i.e., steam condensate formed after the heat exchange with the humidified gas) determines how much heat is transferred from the steam to the humidified gas.  A higher condensate temperature indicates a higher steam temperature (see plot in “Return Condensate to the Boiler”, as evidentiary support).  The steam temperature directly affects the oxidant/humidified gas temperature. And the humidified gas temperature affects the vaporization of the water and/or liquid fuel. As explained above, the vaporization of the liquid fuel and/or water leads to more complete combustion and more uniform flame temperatures.  Moreover, a higher humidified gas temperature leads to faster flame ignition since it would cause the air-water-fuel mixture to reach the ignition temperature faster.  Therefore, the claimed external waste heat stream temperature range is a matter of optimizing one or more of the aforementioned variables.  

Regarding claims 2, 18, modified Khinkis discloses (see rejection of claim 1 for citations unless otherwise noted) a method for combusting fuel gas with oxidant gas in a process furnace comprising a firebox containing a burner and a tube (note: the preamble does not further limit the claim), the method comprising 
subjecting an oxidant gas (air) and/or the fuel gas to humidification, thereby obtaining a humidified gas; and 
superheating the humidified gas with an external waste heat stream and thereafter feeding the superheated. humidified gas to the burner, 
wherein the external waste heat stream has a temperature in the range of 40-100 °C.  

Regarding claim 3, 31, modified Khinkis discloses (see rejection of claim 1 for citations unless otherwise noted) a method for (capable of) heating a tube to a temperature above 500 °C in a process furnace comprising a firebox containing a burner and the tube (note: the preamble does not further limit the claim), the method comprising 
subjecting an oxidant gas (air) and/or a fuel gas to humidification, thereby obtaining a humidified gas; and 
superheating the humidified gas with an external waste heat stream and thereafter feeding the superheated, humidified gas to the burner, wherein the external waste heat stream has a temperature in the range of 40-100 °C.

Regarding Claim 4, modified Khinkis discloses wherein the oxidant gas is combustion air (Khinkis Column 3, lines 43-44).
Regarding Claims 5, 14, Khinkis fails to disclose wherein the oxidant gas and/or fuel gas that is to be subjected to humidification has a temperature of 0-30 °C. claimed temperature is a matter of optimization.  First, the claimed temperature range encompasses room temperature.  It is well-known to use combustion air (oxidant gas) from the immediate surrounding.  Second, the temperature affects how much moisture the air can hold.  Warmer air temperatures can hold more water than colder temperatures.  This is why the air is more humid during the summer months than during the winter months.  Therefore, humidification of the gas would be directly affected by the incoming air temperature.   And as explained in the rejection of claim 1, humidification of the gas affects the mixing of the reactants, completeness of combustion, and more.  
Regarding Claims 6-8, Khinkis fails to disclose wherein the humidification step results in a humidified gas of 20-50 °C, wherein the humidified gas is superheated to a temperature of 40-75 °C, or wherein the temperature of the humidified gas in the superheating step is increased by at least 10 °C.  However, the claimed temperatures are a matter of optimization.  As explained in the rejection of claim 1, superheating the humidified gas causes the liquid droplets (e.g., water, liquid fuel) to vaporize into smaller droplets.  Therefore, the claimed temperature directly affects the size of the droplets.  
Regarding Claim 9, Khinkis fails to disclose wherein the humidified gas obtained from subjecting the oxidant gas and/or a fuel gas to humidification has a first temperature of 20-50 °C, wherein the superheated humidified gas obtained from superheating the humidified gas with an external waste heat stream, has a second temperature of 40-75 °C, with the proviso that the second temperature is at least 5 °C higher than the first temperature feeding the humidified gas to the burner.  However, the claimed temperatures are a matter of optimization.  See the rejection of claims 5-8 discussing how the air temperature directly affects how much water the air can hold. 
Regarding Claim 10, modified Khinkis discloses wherein the external waste heat stream used for superheating has a temperature of 55-90°C (see rejection of claim 1).
Regarding Claims 16, 17, 19, Khinkis fails to disclose preheating the oxidant gas and/or the fuel gas.  However, Blevins teaches preheating the oxidant gas in an air preheater system using a forced-draught fan (para. 56).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Khinkis to include a pre-heating step to promote humidification of the oxidant gas and fuel (see also rejection of claim 5 discussing how heat promotes humidification of the gas).
	Regarding claim 27, modified Khinkis discloses wherein the pre-heating is conducted in an air pre-heater system comprising either a forced-draught fan or an induced-draught fan or both.  
Claims 11, 12, 15, 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Khinkis (US 5220888 A) in view of Reed (US 4148599 A), and NPL, “Return Condensate to the Boiler”, and as evidenced by Blevins (US 20110168605 A1), as applied to claim 1, and further in view of Early (US 6159395 A).
Regarding Claim 11, Khinkis fails to disclose wherein the waste heat stream is a stream of quenching water, blow down water from a steam drum, product or reformed gas to an air cooled heat exchanger, cooling water from a cooling water return header, gas to a compressor inter-stage cooler, condensate from separators or vent steam from a degasifier.
However, Early teaches wherein the waste heats stream is a stream of product or reformed gas to an air cooled heat exchanger (Column 7, lines 58-60).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Khinkis wherein the waste heats stream is a stream of product or reformed gas to an air cooled heat exchanger, since it is merely a simple substitution of one waste heat stream source for another. 
Regarding Claim 12, Khinkis fails to disclose wherein humidification is conducted in a humidifier using water having a temperature of 25-50°C.  However, Early teaches wherein humidification is conducted in a humidifier (37) using water (Column 4, line 1).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Khinkis wherein humidification is conducted in a humidifier, since it is a suitable device for humidifying a gas.  Early does not teach the water having the claimed temperature range; however, the temperature of the water partially determines the temperature of the humidified gas, and as explained in the rejection of claim 5, the temperature of the humidified gas affects how much water the gas/air can hold.    
Regarding Claim 15, Khinkis discloses a method that can be practiced with a process furnace (note: the process furnace is not required of the claim), wherein the process furnace is at least one of a steam reforming furnace, a cracking furnace, an ethylene cracking furnace, an ethylene dichloride cracking furnace, a furnace for direct reduction of iron ore or a styrene process steam heater.  Although the process furnace is not required of the claim, the method of claim 1 can be practiced with a steam reforming furnace such as the one taught by Early (col. 2, lines 21-24).  Moreover, the benefits derived from practicing the combustion method of claim 1 would also pass to the particular industrial process (e.g., steam reforming).
Regarding claims 22, 24, 26, Khinkis fails to disclose wherein the oxidant gas and/or the fuel gas is humidified in a humidifier and superheated in a superheater having a pressure drop over each of the humidifier and the superheater is less than 0.05 bar.  Regarding the humidifier, see the rejection of claim 12 discussing why it would have been obvious to include a humidifier.
Furthermore, the pressure drop is a matter of optimization.  A pressure drop is the same as a pressure loss.  If there are pressure losses along the gas pathway through the humidifier and superheater, then the oxidant gas and/or the fuel gas must be delivered into the inlet of the humidifier at a higher pressure to compensate for the pressure losses.  A higher required pressure would necessitate a larger pump/fan/compressor, which can be costly and undesirable.  If a larger pump or fan is not used, then the gas flow rate may be too low, and insufficient oxidant gas and/or fuel gas would be delivered to the combustion zone.  
Claims 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khinkis (US 5220888 A) in view of Reed (US 4148599 A), and NPL, “Return Condensate to the Boiler”, and as evidenced by Blevins (US 20110168605 A1), as applied to claim 1, and as further evidenced by NPL II, “Phase Diagram”, https://en.wikipedia.org/wiki/Phase_diagram
Regarding claims 21, 23, 25, Khinkis fails to disclose wherein oxidant gas is humidified and the oxidant gas has pressure during humidification and superheating that is below 1.5 times the atmospheric pressure.  However, the claimed pressure is a matter of optimization.  The pressure and temperature have to be chosen such that the water in the humidified gas is in the vapor stage (see the NPL, “Phase Diagram”, which is reproduced below)

    PNG
    media_image1.png
    775
    882
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 

Applicant asserts:
In contrast to page 3-4 of the NFOA, a skilled person would not be motivated to modify Khinkis to include superheating the humidified gas, let alone with aspects as taught by Reed. As extensively stated throughout Khinkis the aim of reduced NOx emission of the disclosed combustion apparatus/process correlates to reducing the flame temperate by cooling the walls surrounding a burning space. See, e.g., Khinkis, Abstract, Col. 1:25-29, and especially Col. 5:40-46. Superheating flows before feeding them to the burner as specified in claims 1-3 would, contrary to Khinkis' teachings, evidently increase the temperature at the burner. So, if anything, Khinkis teaches against superheating.

Examiner’s response:
Applicant has provided no support showing that superheating the humidified gas would lead to an increase in NOx.  NOx becomes significant in a combustion process at very high temperatures (over 1300 deg. C).  There is no reason to believe that superheating the humidified gas to a low temperature of say, 40 – 100 deg. C, would affect the flame temperature, and therefore the amount of NOx produced.  

Applicant asserts:
In this regard, Reed teaches preheating of oil droplets (liquid fuel oil) diluted with water until complete vaporization. Reed, Col. 5:41-43. Reed mentions a temperature of 450 degrees. The required temperature for preheating (regardless of whether 450°C, 450K, or 450°F is meant) is well outside a range that would be attainable by using an external heat stream having a temperature in the range as presently claimed. So if anything, Reed would direct a skilled person to using a waste heat stream having a temperature well above the claimed range of 40-100°C.

Examiner’s response:
	The stated 450 degrees is when oil is used as a fuel.  The method of Khinkis, as modified in the rejection of claim 1, is not limited to using oil.  A gaseous or liquid fuel can be used in the process of Khinkis.  

Applicant asserts:
In addition, it should be added that the claimed range of 40-100°C for superheating is not a mere design choice. The fact that the prior art directs a skilled person away superheating and away from the claimed range supports non-obviousness of the inventors insight that the combined aims of reduced NOx emission and increased energy efficiency can be surprisingly realized by mild preheating of the humidified gas using low-temperature waste streams that otherwise have little application, see p. 4, lines 11-19 of the application as filed. As such, the presently claimed invention provides reduced NOx emissions and improved efficiency while enabling use of comparatively higher value (waste)heat streams elsewhere, which is neither obtained nor suggested by the presently cited prior art documents in isolation or in combination (Quod non).



Examiner’s response:
	Examiner’s argument is not based on design choice.  Moreover, as shown above, none of the references teach away from the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762